DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 5/23/2022 is acknowledged. Claims 1-26 and 29-61 have been canceled. Claims 27-28 and 62-80 are pending. All of the amendments and arguments have been thoroughly reviewed and considered.
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims. 
This action is made Final. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Previous Rejection
The status of the rejections are as follow:
i)	The claim rejection under 35 USC 112(b) directed to the claims 27, 28, 62-80 as being indefinite is withdrawn in view of Applicant’s amendment of the claims.
ii)	The prior art rejection under 35 USC 103 directed to the claims 27, 28, 62-80 as being unpatentable over Heartlein et al in view of Pavco et al is withdrawn in view of Applicant’s amendment of the claims.
New Ground(s) of Rejections
THE NEW GROUNDS OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 62-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 27-28 and 62-80 are indefinite in the claim 27 at the recitation of the limitation “RNA molecules…..and  a 5’-UTR that has been engineered to include a cleavage site for a catalytic nucleic acid molecule” because the limitation “engineered” has not been clearly defined in the specification or claims.  The singular exemplary disclosure at page 12 makes reference to Group I introns. It cannot clearly be determined from the specification or claims if applicant is suggesting that the RNA molecule has been engineered to include a cleavage site.. or if the 5’UTR  has been engineered to include a cleavage site or something entirely different. A clear interpretation of Applicant’s intent cannot be ascertained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	NOTE* Given the ambiguity of the claims as noted above, for the purpose of application of prior art, the claims are being given the broadest reasonable interpretation by the examiner. 
	Claims 27, 28, 62-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heartlein et al (WO 2014152659, effective filing date March 2013) in view of Pavco et al (US 20040077565, April 2004) and further in view of Breaker et al (WO 2006055351, May 2006). 
	Regarding claims 27, 28, 72, 76, Heartlein et al teach a method of quantifying mRNA capping efficiency, the method comprising: (1) providing an mRNA sample comprising capped mRNA and uncapped mRNA; (2) contacting the mRNA sample with a DNA oligonucleotide complementary to a sequence in the 5’ untranslated region of the mRNA adjacent to the cap or uncapped penultimate base of mRNA under conditions that permit the DNA oligonucleotide anneal to the sequence; 3) providing one or more nucleases that selectively degrade DNA/RNA hybrid and/or unannealed  mRNA, resulting in capped and uncapped fragments; (4) separating the capped and uncapped fragments by chromatography and determining relative amount of the capped and uncapped fragments, thereby quantifying mRNA capping efficiency (see e.g., claim 1 at page 45 and [0003] – [0005], [0013], [0014].   
Heartlein et al discuss analyzing cap structures in vitro, in vivo and naturally occurring.   The reference states that naturally occurring cap structures comprise a 7-methyl guanosine that is linked via triphosphate bridge to the 5’ end of the first transcribed nucleotide, resulting a dinucleotide cap of m7G(5’)ppp(5’)N, where N is any nucleoside.   In vivo, the cap is added enzymatically.  The cap is added in the nucleotide and is catalyzed by the enzyme guanylyl transferase.  The addition of the cap to the 5’ terminal end of RNA occurs immediately after initiation of transcription.   The terminal nucleoside is typically a guanosine and is in the reverse orientation to all the other nucleotides, i.e., G(5’)ppp(5’)GpNpNp. Heartlein teaches that a common cap for mRNA produced by in vitro transcription is m7G(5’)ppp(5’)G, which has been used as a dinucleotide cap in transcription in vitro to obtain RNAs having a cap structure in their 5’ termini (see page 14).   Heartlein et al teach that accurate characterization of capping efficiency is important for determining the quality of mRNA for therapeutic applications ([0002]).  Heartlein states that not only can the chromatographic method described therein quantitate capping efficiency, but can also provide information on the modification of the cap, including methylation states at particular position (page 17, paragraph [0052]).    Heartlein notes that ribozyme motifs can be engineered.  The reference teaches that the ability to engineer sequence specificity of the enzymatic nucleic acid molecule is ideal for cleavage of RNA of unknown sequences ([0200] and [0334])
Regarding claim 67-69, Heartlein et al teach analyzing cap structures in vitro, in vivo and naturally occurring.   The reference states that naturally occurring cap structures comprise a 7-methyl guanosine that is linked via triphosphate bridge to the 5’ end of the first transcribed nucleotide, resulting a dinucleotide cap of m7G(5’)ppp(5’)N, where N is any nucleoside.   In vivo, the cap is added enzymatically.  The cap is added in the nucleotide and is catalyzed by the enzyme guanylyl transferase.  The addition of the cap to the 5’ terminal end of RNA occurs immediately after initiation of transcription.   The terminal nucleoside is typically a guanosine and is in the reverse orientation to all the other nucleotides, i.e., G(5’)ppp(5’)GpNpNp. Heartlein teaches that a common cap for mRNA produced by in vitro transcription is m7G(5’)ppp(5’)G, which has been used as a dinucleotide cap in transcription in vitro to obtain RNAs having a cap structure in their 5’ termini (see page 14).  Heartlein et al teach wherein the sample containing the population of RNA molecules is generated in vitro transcription in the presence of a cap analog or by subsequent enzymatic capping ([0070]).
Regarding claim 70 and 71, Heartlein et al teach wherein the RNA fragments are separated in step c) by liquid chromatography, wherein said liquid chromatography comprise high performance liquid chromatography (see page s 25-26).
Regarding claim 73-75, Heartlein et al teach means of quantifying cap efficiency using chromatographic techniques (see examples and claims).
Heartlein et al do not expressly teach wherein the catalytic nucleic acid molecule cleaves within the first 50 nucleotides of the 5’ end of the RNA molecule and wherein the catalytic nucleic acid molecule is a ribozyme.

 Regarding claims 27, 62-64, Pavco et al teach a method for analyzing an RNA molecule having a cleavage site for a catalytic nucleic acid, the method comprising the steps of providing an RNA molecule having a cleavage site for a catalytic nucleic acid molecule, cleaving the RNA molecule with the catalytic into a 5’ terminal RNA and determining a physical property of the RNA molecule by analyzing the 5’ terminal RNA fragment (See e.g., Figures 3, 6-9, 11-16 which teaches embodiments of the recited in the instant claims including structural orientation cleavage sites and of capping structures at both the 5’ and 3’ ends; para. [0130], [0134] – [0137] which teaches the following: Enzymatic nucleic acid molecules to such targets are designed as described in those applications and synthesized to be tested in vitro and in vivo, as also described. The sequence of human and mouse flt-1, KDR and/or flk-1 mRNAs were screened for optimal enzymatic nucleic acid target sites using a computer folding algorithn. Hammerhead, hairpin, NCH, or G-Cleaver ribozyme cleavage sites were identified. These sites are shown in Tables II to IX, XIV-XIX, XXII, and XXIII (all sequences are 5' to 3' in the tables; X can be any base-paired sequence, the actual sequence is not relevant here). The nucleotide base position is noted in the Tables as that site to be cleaved by the designated type of ribozyme. While mouse and human sequences can be screened and enzymatic nucleic acid molecules thereafter designed, the human targeted sequences are of most utility.  
[0135] For example, hammerhead or hairpin ribozymes were designed that could bind and cleave target RNA in a sequence-specific manner. The ribozymes were individually analyzed by computer folding to assess whether the ribozyme sequences fold into the appropriate secondary structure. Those ribozymes with unfavorable intramolecular interactions between the binding arms and the catalytic core were eliminated from consideration. Varying binding arm lengths can be chosen to optimize activity. 
[0136] Referring to FIG. 6, mRNA was screened for accessible cleavage sites. Briefly, DNA oligonucleotides complementary to potential hammerhead or hairpin ribozyme cleavage sites were synthesized. A polymerase chain reaction was used to generate substrates for T7 RNA polymerase transcription from human and mouse flt-1, KDR and/or flk-1 cDNA clones. Labeled RNA transcripts were synthesized in vitro from the templates. The oligonucleotides and the labeled transcripts were annealed, RNAseH was added and the mixtures were incubated for the designated times at 37.degree. C. Reactions were stopped and RNA separated on sequencing polyacrylamide gels. The percentage of the substrate cleaved was determined by autoradiographic quantitation using a PhosphorImaging system. From these data, antisense oligonucleotides, and ribozymes, such as hammerhead or hairpin ribozyme sites are chosen as the most accessible.   [0137] Ribozymes of the hammerhead or hairpin motif were designed to anneal to various sites in the mRNA message. The binding arms are complementary to the target site sequences described above. The ribozymes were chemically synthesized.
Regarding claim 65, Pavco et al teach wherein the catalytic nucleic acid is a DNAzyme (abstract, [0023], [0048]).
Regarding claim 66, Pavco et al teach wherein the catalytic nucleic acid may be provided via intramolecular interactions (in trans) [0135]).
Regarding clams 77-78, Pavco et al teach at paragraphs [0155] – [0157] the following:  [0155] In one embodiment, the nucleic acid molecules comprises a 5' and/or a 3'-cap structure.  [0156] By "cap structure" is meant chemical modifications, which have been incorporated at the terminus of the oligonucleotide. These terminal modifications protect the nucleic acid molecule from exonuclease degradation, and may help in delivery and/or localization within a cell. The cap may be present at the 5'-terminus (5'-cap) or at the 3'-terminus (3'-cap) or may be present on both terminus. In non-limiting examples: the 5'-cap is selected from the group comprising inverted abasic residue (moiety), 4',5'-methylene nucleotide; 1-(beta-D-erythrofuranosyl) nucleotide, 4'-thio nucleotide, carbocyclic nucleotide; 1,5-anhydrohexitol nucleotide; L-nucleotides; alpha-nucleotides; modified base nucleotide; phosphorodithioate linkage; threo-pentofuranosyl nucleotide; acyclic 3',4'-seco nucleotide; acyclic 3,4-dihydroxybutyl nucleotide; acyclic 3,5-dihydroxypentyl nucleotide, 3'-3'-inverted nucleotide moiety; 3'-3'-inverted abasic moiety; 3'-2'-inverted nucleotide moiety; 3'-2'-inverted abasic moiety; 1,4-butanediol phosphate; 3'-phosphoramidate; hexylphosphate; aminohexyl phosphate; 3'-phosphate; 3'-phosphorothioate; phosphorodithioate; or bridging or non-bridging methylphosphonate moiety.   [0157] In yet another embodiment, the 3'-cap is selected from a group comprising, 4',5'-methylene nucleotide; 1-(beta-D-erythrofuranosyl) nucleotide; 4'-thio nucleotide, carbocyclic nucleotide; 5'-amino-alkyl phosphate; 1,3-diamino-2-propyl phosphate, 3-aminopropyl phosphate; 6-aminohexyl phosphate; 1,2-aminododecyl phosphate; hydroxypropyl phosphate; 1,5-anhydrohexitol nucleotide; L-nucleotide; alpha-nucleotide; modified base nucleotide; phosphorodithioate; threo-pentofuranosyl nucleotide; acyclic 3',4'-seco nucleotide; 3,4-dihydroxybutyl nucleotide; 3,5-dihydroxypentyl nucleotide, 5'-5'-inverted nucleotide moiety; 5'-5'-inverted abasic moiety; 5'-phosphoramidate; 5'-phosphorothioate; 1,4-butanediol phosphate; 5'-amino; bridging and/or non-bridging 5'-phosphoramidate, phosphorothioate and/or phosphorodithioate, bridging or non-bridging methyl-phosphonate and 5'-mercapto moieties.  (See also examples at page 18).
Regarding claim 80, Pavco et al teach that the RNA fragments that are cleaved via ribozyme are purified or denatured using HPLC ([0147]).
Regarding claim 62, Pavco et al teach wherein the catalytic nucleic acid molecule is located e.g., 4-6 nucleotides at the 5’ terminus of the RNA molecule (see the following at Table 4 Characteristics of Ribozymes Group I Introns Size: .about.200 to >1000 nucleotides. Requires a U in the target sequence immediately 5' of the cleavage site. Binds 4-6 nucleotides at 5' side of cleavage site. Requires the target sequence UH immediately 5' of the cleavage site. Binds a variable number of nucleotides on both sides of the cleavage site. Hairpin Ribozyme Size: .about.50 nucleotides. Requires the target sequence GUC immediately 3' of the cleavage site. Binds 4-6 nucleotides at 5' side of the cleavage site and a variable number to the 3' side of the cleavage site. ).
 	One of ordinary skill in the art at the time of the effective filing date of the claimed invention would have been motivated to utilized ribozymes as taught by Pavco in the method of quantifying the efficiency of capping structures for mRNA as taught by Heartlein for the advantages taught Pavco that the enzymatic cleaving agents produced  therein exhibit a high degree of specificity for the desired target [0066].   
	While Heartlein mentions engineering ribozyme motifs, neither Heartlein or Pavco especially teach RNA molecules comprising at least a first open reading frame (ORF) and a 5' UTR that has been engineered to include a cleavage site for a catalytic nucleic acid molecule.  However, engineering RNA molecules are known in the prior art and within the ordinary artisan capabilities.
	For example, Breaker et al provides a general teaching of engineering RNA riboswitch that are located primarily within the 5’ UTR of the main coding region of a particular mRNA (bottom of page 17).   Breaker teaches that the gene (recombinant gene) or RNA (RNA that contains riboswitch) can be engineered or can be recombinant in any manner (page 79). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have incorporated engineered RNA molecules in the method of Heartlein in view of Pavco for the use of cleavage of RNA of unknown sequences as suggested by Heartlein.  Such modifications are within the ordinary artisan capabilities as evidence by Breaker and would not negatively alter or modify the results of quantifying cap efficiency of mRNA.   The combination of the cited prior art is prima facie obvious.
Conclusion
No claims are allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637